DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-9 are pending.  Of these, claims 1 and 5 are independent.


Specification/Claim Informality Objections
In claim 2, line 7, “wherein” should be deleted, or in line 4, “wherein “ should be inserted at the beginning (for the listing of “wherein” clauses, with reference to “wherein” in line 1).  Appropriate correction is required.
In claim 5, line 6, “and” should be deleted (with reference to “and” in line 3).  Appropriate correction is required.
In claim 5, line 7, the comma should be removed.  Appropriate correction is required.
In claim 5, line 10, “a input/output” should be --an input/output--.  Appropriate 
In claim 8, line 3, “is” should be deleted.  Appropriate correction is required.
In claim 9, at the end of line 2, “and” should be inserted (to separate the two “wherein” clauses).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). 
In the present instance, claim 1 at the end of the claim recites the broad recitation “suitable for writing or reading the data signal”, thus implying broadly that “the data signal” is alternatively for reading.  However, the claim in lines 10-11 also recites “transmitting a data signal…based on the write control signal” which is the narrower statement of the above broader limitation, implying narrowly that the “data signal” is specifically for writing and not for reading.
Similarly, claim 5 in line 18 recites “suitable for writing or reading the data signal”, thus alternatively for reading.  However, the claim in lines 27-28 recites “transmits a data signal…based on the write control signal” which is the narrower statement of the above broader limitation, implying narrowly that the “data signal” is specifically for writing, and not for reading.
As such, the intended meaning/ scope of the term “data signal” is unclear in the claim(s), and the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further, in claim 5, it is unclear in the claim whether “a data signal” in line 27 is same as or different from “a data signal” in line 15.

Claims 2-4 and 6-9 respectively depend from claims 1 and 5, thus are rejected for the same reason(s) above for claims 1 and 5.

Further, in claim 4, “the global input/output line” lacks a clear antecedent in the claims and is deemed indefinite.
Further, in claim 6, it is unclear in the claims whether “a first power gating circuit” and “a second power gating circuit” are same as or different from those included in “first to third power gating circuits” in parent claim 5.
Further, in claim 8, it is unclear in the claims whether “a third power gating circuit” is same as or different from that included in “first to third power gating circuits” in parent claim 5.
claim 9, it is unclear in the claims the intended meaning/ scope of the limitation “the first type of power gating structure a zigzag type of power gating structure”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 16-20 of U.S. Patent No. US 10,943,626 B1 (“PATENT”). 
NOTE:  During the prosecution of the parent application 16/232,205 corresponding to PATENT, it was indicated that “if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application” (see, in the parent application, the Office actions dated 24 January 2020 on pages 3-4 and 06 November 2020 on page 3).

Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are anticipated by the above identified claim(s) of PATENT, including the following claim(s):
1. A semiconductor device, comprising: 
a write path control block including a first power gating circuit (claim 17 of PATENT “the write path control block includes the first … power gating circuits”) coupled to a supply terminal of a first voltage (claim 12 of PATENT “the first power gating circuit coupled to a supply terminal of a first voltage”) and a second power gating circuit (claim 17 of PATENT “the write path control block includes the … second power gating circuits”) coupled to a supply terminal of a second voltage (claim 12 of PATENT “the second power gating circuit coupled to a supply terminal of a second voltage”), the write path control block suitable for generating a write control signal using the first and second voltages in a write mode (claim 17 of PATENT “the write path control block … generates a write control signal using the first and second voltages in a write mode”); 
(claim 17 of PATENT “the write driving block includes the third power gating circuit”) coupled to any one of the supply terminal of the first voltage and the supply terminal of the second voltage (claim 12 of PATENT “the third power gating circuit coupled to any of the supply terminal of the first voltage and the supply terminal of the second voltage”), the write driving block suitable for transmitting a data signal to a data input/output line using the first and second voltages based on the write control signal (claim 17 of PATENT “the write driving block … transmits a data signal to a data input/output line using the first and second voltages based on the write control signal”); and 
a memory block, coupled to the data input/output line, suitable for writing or reading the data signal (see claim 12 of PATENT “a memory block, coupled to the data input/output block, suitable for writing or reading the data signal” and claim 17 of PATENT “the data input/output block includes a write driving block, wherein the write driving block … transmits a data signal to a data input/output line”).

2. The semiconductor device of claim 1, wherein the first power gating circuit is coupled between the supply terminal of the first voltage and a supply terminal of a third voltage (claim 18 of PATENT “the first power gating circuit is coupled between the supply terminal of the first voltage and a supply terminal of a third voltage”); 
the second power gating circuit is coupled between the supply terminal of the second voltage and a supply terminal of a fourth voltage (claim 18 of PATENT “the second power gating circuit is coupled between the supply terminal of the second voltage and a supply terminal of a fourth voltage”); and 
(claim 18 of PATENT “the write path control block further includes a first logic circuit coupled to the supply terminal of the first voltage, the supply terminal of the second voltage, the supply terminal of the third voltage and the supply terminal of the fourth voltage, the first logic circuit suitable for generating the write control signal based on a write enable signal”).

3. The semiconductor device of claim 2, wherein the first logic circuit includes: 
a first logic element coupled between the supply terminal of the first voltage and the supply terminal of the fourth voltage (claim 19 of PATENT “a first logic element coupled between the supply terminal of the first voltage and the supply terminal of the fourth voltage”); and 
a second logic element coupled between the supply terminal of the second voltage and the supply terminal of the third voltage (claim 19 of PATENT “a second logic element coupled between the supply terminal of the second voltage and the supply terminal of the third voltage”).

4. The semiconductor device of claim 1, wherein the third power gating circuit is coupled between the supply terminal of the first voltage and a supply terminal of a fifth voltage (claim 20 of PATENT “the third power gating circuit is coupled between the supply terminal of the first voltage and a supply terminal of a fifth voltage”); and 
(claim 20 of PATENT “the write driving block further includes a second logic circuit coupled between the supply terminal of the second voltage and the supply terminal of the fifth voltage, the second logic circuit suitable for driving the global input/output line with the first voltage or the second voltage based on the write control signal and the data signal”).

5. A semiconductor system, comprising: 
a control device suitable for generating a system control signal (claim 12 of PATENT “a control device suitable for generating a system control signal”); and 
a semiconductor device including first to third power gating circuits, and suitable for minimizing a leakage current by disabling the first power gating circuit based on the system control signal (claim 12 of PATENT “a semiconductor device including first to third power gating circuits, and suitable for minimizing a leakage current by disabling the first power gating circuit based on the system control signal”), and wherein the semiconductor device, includes: 
a data input/output control block having a first type of power gating structure, the data input/output control block suitable for generating a input/output control signal using first and second voltages (claim 12 of PATENT “a data input/output control block having a first type of power gating structure …, the data input/output control block suitable for generating an input/output control signal using the first and second voltages”); 
(claim 12 of PATENT “a data input/output block having a second type of power gating structure …, the second type of power gating structure being different from the first type of power gating structure, the data input/output block suitable for inputting and outputting a data signal using the first and second voltages based on the input/output control signal”); and 
a memory block, coupled to the data input/output block, suitable for writing or reading the data signal (claim 12 of PATENT “a memory block, coupled to the data input/output block, suitable for writing or reading the data signal”), 
wherein the data input/output control block includes a write path control block (claim 17 of PATENT “the data input/output control block includes a write path control block”), 
wherein the write path control block includes the first and second power gating circuits and generates a write control signal using the first and second voltages in a write mode (claim 17 of PATENT “the write path control block includes the first and second power gating circuits and generates a write control signal using the first and second voltages in a write mode”), 
wherein the data input/output block includes a write driving block (claim 17 of PATENT “the data input/output block includes a write driving block”), and 
wherein the write driving block includes the third power gating circuit and transmits a data signal to a data input/output line using the first and second voltages based on the write control signal (claim 1 of PATENT “the write driving block includes the third power gating circuit and transmits a data signal to a data input/output line using the first and second voltages based on the write control signal”).

6. The semiconductor system of claim 5, wherein the write path control block includes: a first power gating circuit (claim 17 of PATENT “the write path control block includes the first … power gating circuits”) is coupled between a supply terminal of the first voltage and a supply terminal of a third voltage; a second power gating circuit is coupled between a supply terminal of the second voltage and a supply terminal of a fourth voltage; and a first logic circuit coupled to the supply terminal of the first voltage, the supply terminal of the second voltage, the supply terminal of the third voltage and the supply terminal of the fourth voltage, the first logic circuit suitable for generating the write control signal based on a write enable signal (e.g., claim 18 of PATENT “the first power gating circuit is coupled between the supply terminal of the first voltage and a supply terminal of a third voltage; the second power gating circuit is coupled between the supply terminal of the second voltage and a supply terminal of a fourth voltage; and wherein the write path control block further includes a first logic circuit coupled to the supply terminal of the first voltage, the supply terminal of the second voltage, the supply terminal of the third voltage and the supply terminal of the fourth voltage, the first logic circuit suitable for generating the write control signal based on a write enable signal”).

7. The semiconductor system of claim 6, wherein the first logic circuit includes: a first logic element coupled between the supply terminal of the first voltage and the supply terminal of the fourth voltage; and a second logic element coupled between the supply terminal of the second voltage and the supply terminal of the third voltage (claim 19 of PATENT “the first logic circuit includes: a first logic element coupled between the supply terminal of the first voltage and the supply terminal of the fourth voltage; and a second logic element coupled between the supply terminal of the second voltage and the supply terminal of the third voltage”).

8. The semiconductor system of claim 5, wherein the write driving block includes: a third power gating circuit (claim 17 of PATENT “the write driving block includes the third power gating circuit”) is coupled between a supply terminal of the first voltage and a supply terminal of a fifth voltage; and a second logic circuit coupled between a supply terminal of the second voltage and the supply terminal of the fifth voltage, the second logic circuit suitable for driving the global input/output line with the first voltage or the second voltage based on the write control signal and the data signal (claim 20 of PATENT “the third power gating circuit is coupled between the supply terminal of the first voltage and a supply terminal of a fifth voltage; and wherein the write driving block further includes a second logic circuit coupled between the supply terminal of the second voltage and the supply terminal of the fifth voltage, the second logic circuit suitable for driving the global input/output line with the first voltage or the second voltage based on the write control signal and the data signal”).
	
9. The semiconductor system of claim 5, wherein the first type of power gating structure a zigzag type of power gating structure, wherein the second type of power gating structure includes a header-only type of power gating structure (claim 16 of PATENT “the first type of power gating structure is a zigzag type of power gating structure, Wherein the second type of power gating structure is a header-only type of power gating structure”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0259873 A1 (“OH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, OH discloses a semiconductor device, comprising: 
a write path control block (e.g., “Program Control” 754 in Figs. 7 and 8) including a first power gating circuit (e.g., MP_2 in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP-_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”) coupled to a supply (e.g., Vcc in Fig. 8) and a second power gating circuit (e.g., including MN_2 in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, . . . , MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, . . . , MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) coupled to a supply terminal of a second voltage (e.g., Vss in Fig. 8), the write path control block (754 in Figs. 7 and 8) suitable for generating a write control signal (e.g., associated with 754) using the first and second voltages in a write mode (since 754 in Figs. 7 and 8 uses Vcc and Vss for controlling program/ write operations); 
a write driving block (e.g., including 112A and/or 120 in Fig. 7) including a third power gating circuit (e.g., MP_n or MN_n in Fig. 8, as applied to 112A and/or 120 in Fig. 7, with reference to 111A in Fig. 8 and paragraph [0126] “functional entities that are more likely to qualify as ‘eligible’ [for power gating] may include one or more of … the data input latches [112A in Fig. 7], the data output register 111A, … and the data driver 120”, thus 112A and 120 are also power gated, similar to 111A in Fig. 8) coupled to any one of the supply terminal of the first voltage and the supply terminal of the second voltage (e.g., Vcc or Vss), the write driving block suitable for transmitting a data signal to a data input/output line (e.g., associated with 112A and 120 in Fig. 7, for transmitting write data) using the first and second voltages (112A and/or 120, as applied to Fig. 8, uses Vcc and Vss) based on the write control signal (associated with 754); and 
(e.g., including 115 in Fig. 7), coupled to the data input/output line (associated with 120), suitable for writing or reading the data signal (e.g., for writing, via 112A and 120).

Regarding claim 2, OH discloses the semiconductor device of claim 1, wherein the first power gating circuit (MP_2 in Fig. 8) is coupled between the supply terminal of the first voltage (Vcc) and a supply terminal of a third voltage (e.g., the terminal 804 for MP_2); 
the second power gating circuit (MN_2 in Fig. 8) is coupled between the supply terminal of the second voltage (Vss) and a supply terminal of a fourth voltage (e.g., the terminal 812 for MN_2); and 
the write path control block further includes a first logic circuit (e.g., associated with 754 in Fig. 8) coupled to the supply terminal of the first voltage (Vcc), the supply terminal of the second voltage (Vss), the supply terminal of the third voltage (the terminal 804 for MP_2) and the supply terminal of the fourth voltage (the terminal 812 for MN_2), the first logic circuit suitable for generating the write control signal (associated with 754) based on a write enable signal (e.g., based on W/R# in Fig. 7, indicating a write/ program operation).

Regarding claim 4, OH discloses the semiconductor device of claim 1, wherein the third power gating circuit (MP_n in Fig. 8) is coupled between the supply terminal of the first voltage (Vcc) and a supply terminal of a fifth voltage (e.g., the terminal 804 for MP_n in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP-_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”); and 
wherein the write driving block further includes a second logic circuit (e.g., associated with 112A in Fig. 7, as applied to Fig. 8, with reference to and similar to 111A in Fig. 8) coupled between the supply terminal of the second voltage (Vss) and the supply terminal of the fifth voltage (the terminal 804 for MP_n), the second logic circuit suitable for driving the global input/output line (e.g., between 120 and 112A in Fig. 7, for driving write data) with the first voltage or the second voltage (Vcc or Vss) based on the write control signal and the data signal (since the data signal is a binary logic data signal, with reference to DQ in Figs. 6A and 6B).

Regarding independent claim 5, OH discloses a semiconductor system, comprising: 
a control device (e.g., providing external commands/ control signals to 100 in Fig. 7) suitable for generating a system control signal (e.g., including a command/ control signal associated with ERASE in Fig. 8); and 
a semiconductor device including first to third power gating circuits (e.g., associated with MP_2 and MN_2 in Fig. 8 for the first and second power gating circuits, and MP_n or MN_n in Fig. 8 for the third power gating circuit), and suitable for minimizing a leakage current by disabling the first power gating circuit (e.g., disabling MP_2) based on the system control signal (e.g., associated with ERASE in Fig. 8, with reference to paragraph [0124] “power consumption … can be reduced while the ERASE signal is asserted”), and wherein the semiconductor device 
a data input/output control block (e.g., including 752 and 754 in Figs. 7 and 8) having a first type of power gating structure (e.g., the header-only type of MP_2 in Fig. 8; also, of MP_1 in Fig. 8), the data input/output control block suitable for generating an input/output control signal (e.g., associated with 752/ 754 in Figs. 7 and 8) using first and second voltages (e.g., 752/ 754 in Fig. 8 use Vcc and Vss); 
a data input/output block (e.g., including 111A in Figs. 7 and 8, and 112A and 120 in Fig. 7) having a second type of power gating structure (e.g., the footer-only type of MN_n in Fig. 8, with reference to 111A in Fig. 8 and paragraph [0126] “functional entities that are more likely to qualify as ‘eligible’ [for power gating] may include one or more of … the data input latches [112A in Fig. 7], the data output register 111A, … and the data driver 120”, thus 112A and 120 in Fig. 7 are also power gated, similar to 111A in Fig. 8; also, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0116] “the drain terminals 812 (or the source terminals 814) of the NMOS transistors MN_1, MN_2, . . . , MN_n need not be connected together, and that the actual number of NMOS transistors MN_1, MN_2, . . . , MN_n will reflect the number of physical instances where … VSSL is being supplied in lieu of … Vss”) different from the first type of power gating structure (different from the header type), the data input/output block suitable for inputting and outputting a data signal (e.g., associated with 111A, 112A and 120 in Fig. 7) using the first and second voltages (Vcc and Vss) based on the input/output control signal (associated with 752/ 754); and 
a memory block (e.g., including 115 in Fig. 7), coupled to the data input/output block (including 120), suitable for writing or reading the data signal (e.g., via 120), 
wherein the data input/output control block includes a write path control block (e.g., “Program Control” 754 in Figs. 7 and 8), 
wherein the write path control block (754) includes the first and second power gating circuits (associated with MP_2 and MN_2 in Fig. 8) and generates a write control signal (e.g., associated with 754) using the first and second voltages in a write mode (since 754 in Figs. 7 and 8 uses Vcc and Vss for controlling program/ write operations), 
wherein the data input/output block includes a write driving block (e.g., including 112A and/or 120 in Fig. 7), and 
wherein the write driving block includes the third power gating circuit (associated with MN_n in Fig. 8) and transmits a data signal to a data input/output line (e.g., associated with 112A and 120 in Fig. 7, for transmitting write data) using the first and second voltages (112A and/or 120, as applied to Fig. 8, uses Vcc and Vss) based on the write control signal (associated with 754).

Regarding claim 6, OH discloses the semiconductor system of claim 5, wherein the write path control block (754 in Figs. 7 and 8) includes: 
a first power gating circuit (MP_2 in Fig. 8) is coupled between a supply terminal of the first voltage (e.g., Vcc) and a supply terminal of a third voltage (e.g., the terminal 804 for MP_2); 
a second power gating circuit (MN_2 in Fig. 8) is coupled between a supply terminal of the second voltage (e.g., Vss) and a supply terminal of a fourth voltage (e.g., the terminal 812 for MN_2); and 
a first logic circuit (e.g., associated with 754 in Fig. 8) coupled to the supply terminal of the first voltage (Vcc), the supply terminal of the second voltage (Vss), the supply terminal of the third voltage (the terminal 804 for MP_2) and the supply terminal of the fourth voltage (the terminal 812 for MN_2), the first logic circuit suitable for generating the write control signal (associated with 754) based on a write enable signal (e.g., based on W/R# in Fig. 7, indicating a write/ program operation).

Regarding claim 8, OH discloses the semiconductor system of claim 5, wherein the write driving block (e.g., including 112A and/or 120 in Fig. 7, as applied to Fig. 8, with reference to and similar to 111A in Fig. 8) includes: 
a third power gating circuit (MP_n in Fig. 8) is coupled between a supply terminal of the first voltage (Vcc) and a supply terminal of a fifth voltage (e.g., the terminal 804 for MP_n in Fig. 8, with reference to paragraph [0113] “the physical circuitry of the power gating circuit 700 may be distributed throughout various regions of a semiconductor chip” and paragraph [0115] “the drain terminals 804 (or the source terminals 802) of the PMOS transistors MP_1, MP-_2, . . . , MP_n need not be connected together, and that the actual number of PMOS transistors MP_1, MP_2, . . . , MP_n will reflect the number of physical instances where … VCCL is being supplied in lieu of …Vcc”); and 
a second logic circuit (e.g., associated with 112A in Fig. 7, as applied to Fig. 8, with reference to and similar to 111A in Fig. 8) coupled between a supply terminal of the second voltage (e.g., Vss) and the supply terminal of the fifth voltage (the terminal 804 for MP_n), the (e.g., between 120 and 112A in Fig. 7, for driving write data) with the first voltage or the second voltage (Vcc or Vss) based on the write control signal and the data signal (since the data signal is a binary logic data signal, with reference to DQ in Figs. 6A and 6B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0259873 A1 (“OH”) in view of US 2012/0042188 A1 (“HIRANO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 3 and 7, OH discloses the semiconductor device of claim 2 and the semiconductor system of claim 6, but is silent regarding further details of the first logic circuit (associated with 754 in Fig. 8), thus does not disclose that the first logic circuit includes: a first logic element coupled between the supply terminal of the first voltage and the supply terminal of 
However, HIRANO suggests a power gating configuration, common and well known in the art, for a logic circuit in a memory device (e.g., including a control circuit, with reference to 50 in Fig. 1 and paragraph [0054], and thus useful for the first logic circuit of OH), wherein the logic circuit includes a first logic element (e.g., 52 in Fig. 1) coupled between a supply terminal of a first voltage (e.g., VDD M) and a supply terminal of a fourth voltage (e.g., VSS S), and a second logic element (e.g., 53) coupled between a supply terminal of a second voltage (e.g., VSS M) and a supply terminal of a third voltage (e.g., VDD S).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to couple the power gating circuits of OH to first and second logic elements of the first logic circuit of OH in a manner similar to that of HIRANO (such that the first logic element is coupled between the supply terminal of the first voltage and the supply terminal of the fourth voltage, and the second logic element is coupled between the supply terminal of the second voltage and the supply terminal of the third voltage), since such power gating configuration for a logic circuit in a memory device (including a control circuit) was common and well known in the art (as exemplified in HIRANO), to effectively reduce leakage current and conserve power.

Regarding claim 9, OH, as modified above (with reference to the rejection of claim 7 above), discloses the semiconductor system of claim 5, wherein the first type of power gating (e.g., with reference to Fig. 1 of HIRANO, as applied to 754 in Figs. 7 and 8 of OH, as modified above), wherein the second type of power gating structure includes a header-only type of power gating structure (i.e., in Fig. 8 of OH, the second type of power gating structure for 111A includes a header-only type of MP_n, and also includes a footer-only type of MN_n; here, the limitation is given its broadest reasonable interpretation, in the absence of further distinguishing details in the claim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824